McClellan, C. J.
In this case, the court holds that the provisions of the act of December 13, 1898, “To further regulate the practice and procedure of the circuit court of Clay county,” whereby it was intended to deprive that court of jurisdiction to try indictments thereafter returned into that court and to deprive that court of a grand jury except when the same should be ordered by the judge of the court prior to the convention of the court, were violative of section 5 of article 6 of the Constitution of 1875, (Const. 1901, §143) and are, therefore, imperative. It follows that the indictment in this case was returned by a duly constituted grand jury, and the circuit court had jurisdiction to try the defendant thereunder, notwithstanding the existence and statutory jurisdiction of the special county court of Clay county to try indictments transferred to it by consent from the circuit court (and also indictments returned into the county court by its own grand jury of course) under the act of December 13, 1898, creating said county court.
The judgment of the circuit court must, therefore, be affirmed.
Affirmed.
Haralson, Tyson, Dowdell, Simpson, Anderson and Denson, J.J., concurring.